Order entered March 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01116-CR

                      CYNTHIA LORRAINE WHITAKER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-80229-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On December 12, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is not indigent and is represented by retained counsel Deric King

Walpole; (3) counsel has not abandoned the appeal; and (4) appellant’s brief will be filed by

March 27, 2013.

       We ORDER appellant to file her brief by MARCH 27, 2013. Because appellant’s brief

is already four months overdue, no further extensions will be granted. If appellant’s brief is not

filed by the date specified, we will, without further notice, submit the appeal without briefs. See

TEX. R. APP. P. 38.8(b)(4).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                         /s/   DAVID EVANS
                                               JUSTICE